COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Jerry Valdez v. Bruce Robertson, Jr.

Appellate case number:      01-14-00563-CV

Trial court case number:    2008-PC-3026

Trial court:                Probate Court No. 1 of Bexar County

       The reporter’s record was filed in this appeal on August 27, 2014. The clerk’s
record was filed on September 17, 2014. The Clerk of this Court filed the brief of
appellant, Jerry Valdez, on September 16, 2014. Appellant’s brief, however, does not
contain references or citations to the appellate record filed in this Court.
       Appellant is directed to file an amended brief, containing all necessary references
to the appellate record filed with this Court and conforming to Rule 38.1. See TEX. R.
APP. P. 38.1(d), (g), (i). Appellant’s amended brief is due to be filed with this Court
no later than 30 days after the date of this order. See TEX. R. APP. P. 38.6(a).
       Appellee’s brief, if any, will be due no later than 30 days after the filing of
appellant’s amended brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                  Acting individually      Acting for the Court

Date: September 25, 2014